DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/195,411, filed on March 8, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 36 recite “the light shielding blade can be driven at 1/8000 second or less”. The applicant is attempting to claim desired properties without claiming any structure enabling such properties. For example, a claim reciting “a shutter which can move at half the speed of light” does not provide structure or means for doing so. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18-33 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13, 15, 17 and 18 respectively of prior U.S. Patent No. 11435647. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-17 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11435647. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are obvious in view of the application claims. A side by side comparison is provided below for the applicant’s convenience.
Application claim
Patent claim
1. An image pickup apparatus comprising: a housing having an opening; an image pickup element arranged in the housing; a light shielding blade, the light shielding blade being a laminate in which a resin layer is sandwiched between two metal base materials, the light shielding blade is arranged between the opening and the image pickup element in the housing, 
wherein the two metal base materials each have a specific rigidity of                                             
                                                20
                                                ×
                                                
                                                    
                                                        10
                                                    
                                                    
                                                        6
                                                    
                                                
                                            
                                         [Pa-m3/kg] or more and a specific bending rigidity of 1.0 [                                            
                                                P
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        
                                                            
                                                                1
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                
                                                ∙
                                                
                                                    
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                                /
                                                k
                                                g
                                            
                                        ] or more.

16. An image pickup apparatus comprising: a housing; an image pickup 
element arranged in the housing; a light shielding blade, the light shielding blade being a laminate in which a resin layer is sandwiched between two metal base materials, the light shielding blade is arranged in the housing, 

wherein the two metal base materials each have a specific rigidity of                                             
                                                20
                                                ×
                                                
                                                    
                                                        10
                                                    
                                                    
                                                        6
                                                    
                                                
                                            
                                         [Pa-m3/kg] or more and a specific bending rigidity of 
1.0 [                                            
                                                P
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        
                                                            
                                                                1
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                
                                                ∙
                                                
                                                    
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                                /
                                                k
                                                g
                                            
                                        ] or more or more, and wherein the resin layer has an elastic modulus of 1 GPa or more and a thickness of 65 μm or less.
2. The image pickup apparatus according to claim 1, wherein the resin layer has an elastic modulus of 1 GPa or more.
[From claim 16]
… wherein the resin layer has an elastic modulus of 1 GPa or more…
3. The image pickup apparatus according to claim 2, wherein the resin layer has the elastic modulus of 5 GPa or less.
17. The light shielding blade according to claim 1, wherein the resin layer has an elastic modulus of 1 GPa or more.
4. The image pickup apparatus according to claim 1, wherein the resin layer has 
a thickness of 65µm or less.
[From claim 16]

… and a thickness of 65 µm or less.
5. The image pickup apparatus according to claim 4, wherein the resin layer has the thickness of 3 µm or more.
18. The light shielding blade according to claim 1, wherein the resin layer has a thickness of 65 μm or less.
6. The image pickup apparatus according to claim 1, wherein the two metal base materials have a total thickness of 20 µm or more and 150 µm or less.
11. The light shielding blade according to claim 1, wherein the two metal base materials have a total thickness of 20 μm or more and 150 μm or less.
7. The image pickup apparatus according to claim 1, wherein the two metal base materials each have a density of 5.0x 106 [kg/                                            
                                                
                                                    
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        ] or less.
15. The light shielding blade according to claim 1, wherein the two metal base materials each have a density of 5.0x10.sup.6 [kg/                                            
                                                
                                                    
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        ] or less.
8. The image pickup apparatus according to claim 1, wherein the two metal base materials each contain one of Mg, Al, and Ti.

14. The light shielding blade according to claim 1, wherein the two metal base materials are each made of one of Mg, Al, and Ti, and an alloy containing any one of Mg, Al, and Ti as a main component.
11. A light shielding blade comprising: a laminate in which a resin layer is sandwiched between two metal base materials, wherein the two metal base materials each contain A2024.
14. The light shielding blade according to claim 1, wherein the two metal base materials are each made of one of Mg, Al, and Ti, and an alloy containing any one of Mg, Al, and Ti as a main component.
12. The light shielding blade according to claim 11, wherein the resin layer has an elastic modulus of 1 GPa or more.
17. The light shielding blade according to claim 1, wherein the resin layer has an elastic modulus of 1 GPa or more.
13. The image pickup apparatus according to claim 12, wherein the resin layer has the elastic modulus of 5 GPa or less.
13. The light shielding blade according to claim 1, wherein the resin layer has an elastic modulus of 5 GPa or less.
14. The image pickup apparatus according to claim 11, wherein the resin layer has a thickness of 65 µm or less.
18. The light shielding blade according to claim 1, wherein the resin layer has a thickness of 65 μm or less.
15. The image pickup apparatus according to claim 14, wherein the resin layer has the thickness of 3 µm or more.
12. The light shielding blade according to claim 1, wherein the resin layer has a thickness of 3 μm or more.
16. The image pickup apparatus according to claim 11, wherein the two metal base materials have a total thickness of 20 pm or more and 150 pm or less.
11. The light shielding blade according to claim 1, wherein the two metal base materials have a total thickness of 20 μm or more and 150 μm or less.


Regarding claims 1, 17 and 34, the patent claims do not explicitly state that the light shielding blade is arranged between the opening and the image pickup element. It is the examiner’s position that it is notoriously well known to provide a light shielding blade between an opening and the image pickup element. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the light shielding blade between the opening and the image pickup element for the purpose of controlling an exposure/blocking light from reaching the image pickup element.
Regarding claims 10 and 36, since the patent claims recite the same claimed structure as the structure of claims 10 and 36, then the patent claim is also be capable of being driven at 1/8000 second or less.

Claims 9 and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11435647 in view of Yanai (U.S. Publication No. 2009/0284647). Regarding claim 9, the claims of U.S. Patent No. 11435647 recites the features of the claimed invention except for wherein the image pickup element is a full size. Yanai teaches in paragraph 42 that it was known to use a full size imaging element. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the full size imaging element of Yanai for the purpose of enabling greater resolution and to enable cropping to different aspect ratios.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. Publication No. 2011/0164297).  Abe teaches a light shielding blade comprising: a laminate in which a resin layer 1 is sandwiched between two metal base materials 3, (figure 2 and paragraph 44 teaches laminating both sides of resin plate) wherein the two metal base materials each contain aluminum (paragraph 42). While Abe teaches that the metal base materials are aluminum or aluminum alloy it does not specifically mention the alloy A2024. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use A2024, for the purpose of utilizing readily available materials.  The applicant should note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claims 12-13, Abe teaches the resin may be PET (see paragraphs 12 and 112 for examples). PET has a modulus of 2.95 GPa which is 1.0 GPa or higher and 5 GPa or less. Regarding claims 14-15, Abe teaches in paragraph 65 that the base film is 38 µm which is 65 µm or less and 3 µm or more. Regarding claim 17, paragraph 4 teaches that it was known to arrange the light shielding blade between the opening and the image pickup element in the housing.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (JP2014235196) in view of Matsuda (U.S. Publication No. 2015/0192836). Nakayama teaches a light shielding blade comprising: a laminate in which a resin layer 1 is sandwiched between two metal base materials 2/3 of fig 1 wherein the two metal base materials each contain aluminum (claims 6, 9 and 15 all recite or aluminum in the metal portion of the blade). While Nakayama teaches that the metal base materials are aluminum or aluminum alloy it does not specifically mention the alloy A2024. Matsuda teaches in paragraph 45 that it was known to use A2024 (under the trade name duralumin) as the metal layer in a shutter. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Matsuda for the purpose of using a readily available material which is high strength, light weight and highly rigid. The applicant should note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852